UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6783


HERMAN L. BLACK,

                    Plaintiff - Appellant,

             v.

PHILS GRIMES, Superintendent; JASON MILLER, Correction Officer;
BARBARA MEAD, PLN Medical Administrative,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cv-00216-MHL-RCY)


Submitted: September 18, 2018                               Decided: September 21, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Herman L. Black, Appellant Pro Se. Alexander Francuzenko, COOK CRAIG &
FRANCUZENKO, PLLC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Herman L. Black seeks to appeal the district court’s order dismissing without

prejudice, for failure to effect service, all claims asserted against one of the three

defendants named in Black’s civil complaint. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). Because a claim against one of the defendants remains

pending below, the order Black seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.    Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2